DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “wherein at least one flow controller” and it is unclear if this is meant to reference the at least one flow controller of claim 1 or is an additional flow controller.  It is suggested that this limitation be amended to --wherein the at least one flow controller-- and has been interpreted as referencing the flow controller of claim 1 for the purpose of the application of prior art.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4-6, 8-11, 15, 18, 19, 21-25, 27 and 37 is/are rejected under 35 U.S.C. 10sas being unpatentable over US 2014/0148881 A1 to Roth (Roth) in view of US 2013/0296984 A1 to Burnett et al. (Burnett).
Regarding claim 1, Roth teaches a device for a temperature adjustment infusion system (title and abstract), comprising at least one connection (2) to a reservoir (17) to provide an infusion fluid, a patient connector (15) to infusion the infusion fluid into the body, at least one temperature controller (23) adapted to cool and/or heat the temperature of the infusion fluid so that the infusion fluid is delivered with a pre-set temperature at a temperature of between -1oC and 42oC (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it 
Regarding claim 2, Roth in view of Burnett teaches the device according to claim 1 as well as Burnett teaching additional outgoing ducts (15 and 17) to catheters (16 and 18) and that flow of fluid and/or a fluid/solid mixture to the catheters is controlled by the flow controller ([0023]).  The device of Roth is adapted to feed the at least one first outgoing duct with a first base flow rate and a second outgoing duct with a bolus flow rate being higher than the at least first base flow rate (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here for example Roth teaches manipulating, setting, actuating, adapting and/or adjusting the physical infusion parameters of the infusion fluid such as the actual flow rate and/or actual temperature of the infusion fluid in [0028 and 0030]).

Regarding claim 5, Roth in view of Burnett teaches the device according to claim 1 as well as Burnett teaching additional outgoing ducts (15 and 17) to catheters (16 and 18) and that the flow of fluid and/or a fluid/solid mixture to the catheters is controlled by the flow controller ([0023]).  The device of Roth is adapted to deliver infusion fluid with a continuous, intermittent and/or sequential base flow rate of 40 to 125 ml/h and/or a volume of 960 ml to 3000 ml per day to the at least one first outgoing duct and a continuous, intermittent and/or sequential bolus flow rate of more than 2000 ml/h to the second outgoing duct (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order 
Regarding claim 6, Roth in view of Burnett teaches the device of claim 2 as well as Roth teaching wherein the device is adapted to deliver the bolus flow rate amounts to at least 2000 ml/h to 4000 ml/h (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here for example Roth teaches manipulating, setting, actuating, adapting and/or adjusting the physical infusion parameters of the infusion fluid such as the actual flow rate and/or actual temperature of the infusion fluid in [0028 and 0030])
Regarding claim 8, Roth in view of Burnett teaches the device of claim 2 as well as wherein the device is adapted so that at least the at least one first outgoing duct is fed with infusion fluid with a base flow rate and the second outgoing duct is fed with infusion fluid with the bolus flow rate (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here for example Roth teaches manipulating, setting, actuating, adapting and/or 
Regarding claim 9, Roth in view of Burnett teaches the device of claim 2 as well as Roth teaching at least one temperature sensor ([0175] which states “the fluid temperature input 3 receives the actual temperature Tfa of the infusion fluid which may be provided by any suitable sensing means.  Body temperature input 5 and additional input 7 receive the actual body temperature Tb and the at least one additional parameter AP representing the actual physiological state of the patient, respectively, by any suitable means and as exemplified before.”) suitable to deliver at least one temperature signal and at least one assembly controller (10) adapted to receive and compute the at least one temperature signal from the at least one temperature sensor and/or to activate the at least one flow controller accordingly ([0182-0188]).
Regarding claim 10, Roth in view of Burnett teaches the device of claim 1 as well as wherein the at least one temperature controller and/or the at least one flow controller and/or the at least one assembly controller are modular (Figs. 1 and 2) are adapted to be electrically and/or electronically and/or fluidically connected to each other (abstract, [0018, 0030, 0080, 0090]).  However, Roth does not specifically teach the connection being sockets.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized socket connections as an obvious matter of engineering design choice as one skill in the art would be reasonably apprised of the ways of connecting electrically and/or electronically and/or fluidically a temperature controller, a flow controller and an assembly controller.
Regarding claim 11, Roth in view of Burnett taches the device of claim 9 as well as wherein the at least one flow controller comprises at least one pump ([0089] which states “the actuator may comprise the at least one flow rate actuator, preferably at least one valve and/or at least one pump.  The flow rate actuator may be any kind of actuator 
Regarding claim 15, Roth in view of Burnett teaches the device of claim 1 as well as wherein the at least one flow controller is adapted to deliver the infusion fluid(s) continuously and/or intermittently and/or sequentially, on the basis of pulses and intermediate pauses with volumes during the pulses of between 1ml and 50 ml (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here for example Roth teaches manipulating, setting, actuating, adapting and/or adjusting the physical infusion parameters of the infusion fluid such as the actual flow rate and/or actual temperature of the infusion fluid in [0028 and 0030]).
Regarding claim 18, Roth in view of Burnett teaches the device according to claim 2 as well as Burnett teaching wherein the at least one first outgoing duct and/or the at least one second outgoing duct is/are adapted to deliver infusion fluid to a central venous catheter ([0007, 0023]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the central venous infusion catheter of Burnett for the patient connector of Roth as an 
Regarding claim 19, Roth in view of Burnett teaches the device according to claim 1 as well as Burnett teaching further comprising a central venous catheter and/or a peripheral venous catheter ([0007, 0023]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the infusion catheters of Burnett for the patient connector of Roth as an obvious matter of engineering design choice to allow for the infusion of a fluid into a patient over a period of time as taught by Burnett.
Regarding claim 21, Roth in view of Burnett teaches the device of claim 11, but not specifically wherein the preset temperature is at least 36.9oC.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a temperature as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, here patient temperature modification through infusion, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 22, Roth in view of Burnett teaches the device of claim 1 as well as stopping and starting the delivery of the infusion fluid according to a given threshold value ([0185-0187]) as well as temperature control starting at an initial body temperature which is equal to the actual body temperature, then decreasing with a preset change rate of body temperature until a lower preset target body temperature is reached at a time, then holding that constant for a given time and afterwards increasing over a period of time until finished ([0182] and Fig. 3).  However, Roth is silent with oC to stop and at most 34oC to start, the temperature being held for 12-24 hours and the increasing the temperature by around 0.25oC to 0.5oC/h.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a temperature/time/warming rate as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, here patient temperature modification through infusion (Fig. 3), discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 23, Roth in view of Burnett teaches the device of claim 1 as well as further comprising a display for the information of a user and/or manipulation at least one assembly controller by a user ([0074]).
Regarding claim 24, Roth in view of Burnett teaches the device of claim 9 as well as wherein the at least one assembly controller comprises a storage (11) for storing the temperatures detected and/or pump activities and/or infusion amounts delivered and a display ([0074]) for displaying this information.
Regarding claim 25, Roth in view of Burnett teaches the device of claim 1 as well as wherein the at least one flow controller is additionally or alternatively adapted to receive one or more infusion fluids directly from reservoirs and to deliver it to one or more output ducts (Figs. 1 and 2).
Regarding claim 27, Roth in view of Burnett teaches the device of claim 1 as well as wherein the at least one flow controller is adapted to deliver the infusion fluid in a minimum time period of 1 min and/or a maximum amount of 90 min (A recitation of the intended use of the claimed invention must result in a structural difference between the 
Regarding claim 37, Roth in view of Burnett teaches the device of claim 2 as well as Burnett teaching wherein the at least one first outgoing duct and/or the second outgoing duct is/are adapted to deliver infusion fluid to a peripheral venous catheter ([0007, 0023]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the infusion catheters of Burnett for the patient connector of Roth as an obvious matter of engineering design choice to allow for the infusion of a fluid into a patient over a period of time as taught by Burnett.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth and Burnett as applied to claim 1 above, and further in view of US 2014/0343639 A1 to Hopper et al. (Hopper).
Regarding claim 12, Roth in view of Burnett teaches the device of claim 1, but not wherein the temperature controller comprises at least one cooling section adapted to cool infusion fluid and at least one heating section adapted to heat infusion fluid, the cooling section and the heating section being arranged in parallel and/or in series.  Hopper teaches an analogous device to that of Roth and Burnett as well as a temperature controller (102) comprising at least one heating element (86) and at least .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth and Burnett as applied to claim 9 above, and further in view of US 2006/0122673 A1 to Callister et al. (Callister).
Regarding claim 20, Roth in view of Burnett teaches the device of claim 9, but no wherein at least one temperature sensor is suitable for measuring the temperature of blood, brain, and/or esophagus of a patient to deliver at least one temperature signal.  Callister teaches an analogous device to that of Roth and Burnett as well as a processor (70) receives data input through electrical connections (104) to numerous sensors, for example body temperature sensors (58a/58b) positioned to sense the temperature at various locations within the patient such as the ear, brain region, bladder, rectum, esophagus, or other appropriate location as desired by the operator ([0084]).  Therefore, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a sensor as taught by Callister in the devices of Roth and Burnett so as to allow for sensing temperature at a location as desired by the operator to provide the desired data input as taught by Callister ([0084]).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth and Burnett as applied to claim 9 above, and further in view of US 2014/0031631 A1 to Hall et al. (Hall).
Regarding claim 26, Roth in view of Burnett teaches the device of claim 9, but not wherein the assembly controller is configured to receive input signal from at least one external computer system and/or to communicate with such system.  Hall teaches an analogous device to that of Roth and Burnett as well as a remote console that wirelessly communicates with the main unit to allow the user to operate the system from any position around the patient or even do so remotely and that this provides the user with greater flexibility and ease of use in both setting up and operating the system, including faster response time in making adjustments ([0091]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the wireless communication of Hall to allow the user to operate the system from any position around the patient or even to do so remotely and that this provides the user with greater flexibility and ease of use in both setting up and operating the system, including faster response time in making adjustments as taught by Hall. 
Claim(s) 7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth and Burnett as applied to claim 1 above and further in view of US 2013/0006154 A1 to Lowe (Lowe).
Regarding claim 7, Roth in view of Burnett teaches the device of claim 1, but not a neutral section of the temperature controller. Lowe teaches an analogous device including a bypass line (31) that allows the temperature modulated fluid to bypass the 
Regarding claim 13, Roth in view of Burnett teaches the device of claim 1, but not a neutral section of the temperature controller. Lowe teaches an analogous device including a bypass line (31) that allows the temperature modulated fluid to bypass the cooling source before circulating into the heat transfer device ([0053]) and to all a portion or all of the temperature modulated fluid to bypass the wrap ([0062]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a bypass line as taught by Lowe so as to allow for adjusting the flow of fluid through the heat transfer device and recirculating flow in the heat transfer device to modulate the temperature of the heat transfer device ([0062)).
Regarding claim 14, Roth in view of Burnett and Lowe teaches the device of claim 13, as well as wherein the neutral section is adapted to allow a second infusion fluid to pass the temperature controller (A recitation of the intended use of the claimed .
Claim 28-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of Burnett and Hall.
Regarding claim 28, Roth teaches a method (title) for a temperature adjustment infusion system operating the device according to claim 1 (see above rejection with respect to claim 1), comprising the following steps obtaining infusion fluid by at least one connection (2) from a reservoir (17) suitable to provide infusion fluid, cooling and/or heating the temperature of the infusion fluid sufficiently so that the infusion fluid is delivered with a pre-set temperature ([0029]), infusing the infusion fluid into the body using a patient connector (15 and [0176]), controlling the flow downstream of the at least one temperature controller (25, Figs. 1 and 2) and delivering the infusion fluid downstream of the reservoir by at least one outgoing duct (Figs. 1 and 2).  However, Roth is silent with respect to the patient connector being a catheter and controlling the flow in an average amount of between 100 ml and 8000 ml with an average flow rate of 40 ml/h to 8000 ml/h by at least one flow controller.  Hall teaches an analogous device and method to that of Roth and Burnett as well as providing infusion fluid at a temperature between -1°C and 42°C (see for example [0161]) and pumping the infusion fluid in an average amount of between 100 ml and 8000 ml with an average flow rate of 40 ml/h to 8000 ml/h (see for example [0037, 0043, 0111, 0130, 0146, 0149]). Hall teaches regulating flow rate and temperature based on feedback for therapeutic benefit 
Regarding claim 29, Roth in view of Burnett and Hall teaches the method of claim 28 as well as Hall teaching wherein the infusion fluid is initially delivered in a minimum amount of 0.8 l and/or a maximum amount of 3.0 l and/or subsequently between 100 ml and 1.0 l with flow rates between 40 ml/h and 8000 ml/h ([0037, 0043]). Hall teaches regulating flow rate and temperature based on feedback for therapeutic benefit to the patient (see for example [0122]), that the temperature regulation can be configured to cool or warm to a variety of ranges ([0139]) and that faster cooling/warming rates can be achieved by infusing cooler/warmer solutions and/or high infusion rates ([0139)]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected flow rates as claimed, since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 30, Roth in view of Burnett and Hall teaches the method of claim 28, as well as Hall teaching wherein the infusion fluid is delivered with a minimum flow 
Regarding claim 31, Roth in view of Burnett and Hall teaches the method of claim 28, but not specifically wherein the infusion fluid is delivered for a minimum time period of 1 min and/or a maximum amount of 90 min. Hall teaches regulating flow rate and temperature based on feedback for therapeutic benefit to the patient (see for example [0122]), that the temperature regulation can be configured to cool or warm to a variety of ranges ([0139]) and that faster cooling/warming rates can be achieved by infusing cooler/warmer solutions and/or high infusion rates ([0139]). It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a time in the range as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 32, Roth in view of Burnett and Hall teaches the method of claim 28 as well as Burnett leaching delivering the infusion fluid to a central venous 
Regarding claim 33, Roth in view of Burnett and Hall teaches the method of claim 28 as well as Roth teaching delivering the infusion fluid with a continuous, intermittent and/or sequential flow rate ([0182-0188]). However, Roth, Burnett and Hall are silent with respect to a flow rate of 40 to 125 ml/h and/or a volume of 960 ml to 3000 ml per day and a flow rate of more than 100 ml/h to the central venous catheter and/or the peripheral venous catheter. Hall teaches regulating flow rate and temperature based on feedback for therapeutic benefit to the patient (see for example [0122]), that the temperature regulation can be configured to cool or warm to a variety of ranges ([0139]) and that faster cooling/warming rates can be achieved by infusing cooler/warmer solutions and/or high infusion rates ([0139]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected flow rates as claimed, since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 34, Roth in view of Burnett and Hall teaches the method of claim 28, but not specifically wherein the infusion fluid delivered by a base rate of 40 ml/h to 125 ml/he is warmed up to around 37.2°C until the threshold is detected, and then is cooled down when the threshold has been detected and optionally another infusion 
Regarding claim 35, Roth in view of Burnett and Hall teaches the method of claim 28, but not wherein the preset threshold temperature is at least around 32°C to stop delivery of infusion fluid and at most around 34°C to (re-)start delivery of infusion fluid at least for the given or pre-set time. It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a temperature as claimed, since it has been held that discovering the optimum value of a results effective variable involves only routine skill in the art.
Roth, Burnett and Hall are additionally silent with respect to the method being adapted to keep this temperature for around 12 to 24 hours and to further then increase the temperature by around 0.25°C/h to 0.5°C/h until a preset temperature, such as normal physiological body temperature, is reached. Hall taches that different 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794